 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 THE NEW YORK TIMES COMPANY,
                                                     Case No.: 20-cv-3063
         Plaintiff,

     – against –

 DEPARTMENT OF HEALTH &
 HUMAN SERVICES,

         Defendant.

 DOW JONES & COMPANY, INC. and
 CHRISTOPHER WEAVER,                                 Case No.: 20-cv-3145 (consolidated)

         Plaintiffs,

     – against –

 DEPARTMENT OF HEALTH &
 HUMAN SERVICES,

         Defendant.

                                             U
                                PLAINTIFFS’ CROSS-MOTION
                                 FOR SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that, upon Plaintiffs’ Memorandum of Law in Opposition to

Defendant’s Motion for Summary Judgment and in Support of Plaintiffs’ Cross-Motion for

Summary Judgment, dated September 14, 2020, the Declarations of Mark P. Butterbrodt, M.D.

and Matthew E. Kelley, the exhibits thereto, and all prior papers and proceedings in this action,

Plaintiffs shall move this Court at such time and date as set by the Court for an order (i) granting

Plaintiffs’ cross-motion for summary judgment; (ii) declaring that the documents sought by

Plaintiffs are public under 5 U.S.C. § 552 and must be disclosed; (iii) directing Defendant to

provide the requested records to Plaintiffs within 20 business days of the Court’s order;

(iv) awarding Plaintiffs the costs of this proceeding, including reasonable attorney’s fees, as
expressly permitted by 5 U.S.C. § 552 (a)(4)(E); and (v) granting such other and further relief as

the Court deems just and proper.



Dated: New York, NY
       September 14, 2020

                                      Respectfully submitted,

                                      By: /s/ Matthew E. Kelley     .
                                          Seth D. Berlin
                                          Matthew E. Kelley (admitted pro hac vice)
                                      Ballard Spahr LLP
                                      1909 K Street, NW
                                      12th Floor
                                      Washington, DC 20006-1157
                                      Phone: 202-508-1122
                                      Fax: 202-661-2299
                                      Email: berlins@ballardspahr.com
                                             kelleym@ballardspahr.com

                                      Counsel for Plaintiffs Dow Jones & Company, Inc. and
                                      Christopher Weaver

                                      David E. McCraw
                                      Al-Amyn Sumar
                                      Alexandra Perloff-Giles
                                      The New York Times Company
                                      Legal Department
                                      620 Eighth Avenue
                                      New York, NY 10018
                                      Phone: 212-556-4031
                                      Fax: (212) 556-4634
                                      Email: mccrad@nytimes.com
                                             al-amyn.sumar@nytimes.com
                                             aperloffgiles@nytimes.com

                                      Counsel for Plaintiff The New York Times Company
